DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Italian parent Application No. IT102018000009245, filed on 10/08/2018 was received with the present application.

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-12 are drawn to a bicycle gearshift, which is classified in B62M9/121, B62M9/124, B62M2009/12406, B62M2009/12413, and B62M9/1242.
II. Claims 13-15 are drawn to a method of carrying out a gearshifting in a bicycle, which is classified in B62M9/04, B62M9/10, and B62M9/12.

The inventions are independent or distinct, each from the other because: Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the method claimed in independent claim 13 (process) can be carried out using a bicycle gearshift that has a materially distinct structure/ features than the bicycle gearshift described within independent claim 1 (apparatus). In particular, the claimed method simply requires a chain guide that is capable of accomplishing a primary displacement and a simultaneous secondary displacement in order to selectively move the transmission chain between the sprockets of a cogset; wherein, the primary displacement moves chain guide in an axial direction with respect to the cogset, while the secondary displacement moves the chain guide in a radial direction with respect to said cogset (i.e. towards the cogset when the transmission chain is moved from a larger sprocket to a smaller sprocket, or away from the cogset when the transmission chain is moved from a smaller sprocket to a larger sprocket). However, claim 13 does not recite the specific structure and/ or features of the chain guide/ bicycle gearshift employed to facilitate the movement of the transmission chain between the sprockets of the cogset; therefore, any chain guide/ bicycle gearshift that is capable of displacing in an axial and a radial direction with respect to a cogset can be used to carry out the claimed process. Furthermore, the claimed bicycle gearshift is structurally configured to only enable a primary displacement of the chain guide in an axial direction with respect to the cogset. Resultantly, the bicycle gearshift described within independent claim 1 (apparatus) can be used to practice a process that is materially distinct from the method claimed in independent claim 13 (process) (for example, a method that does not involve the movement of the chain guide in a 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics and/or as specified above. The inventions require a different field of search (e.g., searching different classes/subclasses, electronic resources, or employing different search queries); and/or the prior art applicable to one would not likely be applicable to another; and/or they are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph / 112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

During a telephone conversation with applicant’s representative, Anthony Volpe on 02/08/2022, a provisional election was made without traverse to prosecute the invention I, which is directed to a bicycle gearshift and encompasses claims 1-12. Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention II (directed to a method of carrying out a gearshifting in a bicycle).

Allowable Subject Matter

Claims 1-12 are allowable over the prior art of record for the following reasons:

In regards to claim 1, the prior art of record, either individually or in combination, fail to teach or suggest, a bicycle gearshift having the collective structure recited within independent claim 1. More specifically, a bicycle gearshift comprising: an articulated said transmission provides a variable gear ratio for the primary displacement the chain guide.
Pasqua et al. (U.S. PGPUB 2014/0243130A1) appears to be the closest related prior art to applicant’s claimed invention. Where teach (Figures 1-3b, 6b and 7b) a bicycle gearshift (bicycle gearshift 10) comprising: an articulated quadrilateral linkage (four-bar linkage 11) with a base body (base body 12) and a mobile body (mobile body 14) connected together through a pair of connecting rods (first connecting rod 13 and second connecting rod 15) articulated to the base body (base body 12) and to the mobile body (mobile body 14); a fixing group (first attachment group 23) that connects the base body (base body 12) to a bicycle frame (frame 20); a chain guide (chain guide 21) mounted on the mobile body (mobile body 14); the articulated quadrilateral linkage (four-bar linkage 11) being associated with a gearshift actuator (gearshift actuation means 28) 

Claims 2-12 depends from parent claim 1 (which contains allowable subject matter as set forth above). Therefore, claims 2-12 also include the allowable subject matter in claim 1.

Conclusion

This application is in condition for allowance except for the following formal matters: 

Drawings:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 48 (in Figures 17, 19, and 28). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections:
Claims 1, 4-5, 7-8, and 11-12 are objected to because of the following informalities that requires appropriate corrections:

In claim 1, line 13-14, the limitation “the frame of the bicycle” should read “the bicycle frame”.
In claim 1, line 16, the limitation “the frame” should read “the bicycle frame”.
In claim 4, line 1-2, the limitation “the coupling is a front coupling” should read “the coupling between the pin and the sprocket is a front coupling”.
In claim 5, line 2-3, the limitation “the first of the two connecting rods, housed in a seat formed in the connecting rod, locked in the seat” should read “a first of the pair of connecting rods, the pin is housed in a seat formed in the first connecting rod, and the pin is locked in the seat”.
In claim 7, line 1-2, the limitation “the connecting rod” should read “the first connecting rod”.
In claim 7, line 3, the limitation “the stem” should read “a
In claim 8, line 5, the limitation “the withdrawn and extracted positions” should read “the withdrawn coupling and extracted decoupling positions”
In claim 11, line 2-3, the limitation “the extracted position” should read “the extracted decoupling position”.
In claim 12, line 2, the limitation “the mutual angular position” should read “the at least two mutual angular positions”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                               /MICHAEL R MANSEN/                                                                       Supervisory Patent Examiner, Art Unit 3654